Citation Nr: 0737756	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO. 04-37 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for right hip disability, claimed to result from VA medical 
treatment.

2. Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for left knee disability, claimed to result from VA medical 
treatment.

3. Entitlement to compensation pursuant to 38 U.S.C. § 1151 
for the residuals of left hip arthroplasty claimed to 
result from VA medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
January 1946.

This case was previously before the Board of Veterans' 
Appeals (Board) in July 2006, at which time it was remanded 
for further development. Following the requested 
development, the Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the denial of 
compensation pursuant to 38 U.S.C. § 1151 for left knee 
disability and for bilateral hip arthroplasties. 
Thereafter, the case was returned to the Board for further 
appellate action.

In July 2007, the undersigned Veterans Law Judge granted 
the veteran's motion to have his case advanced on the 
Board's docket.


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is 
against a conclusion that left knee disability, claimed as 
the residual of 1973 right hip surgery, is the proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or an event not reasonably foreseeable 
in the furnishing of medical care by VA.

2. The preponderance of the competent evidence of record is 
against a conclusion that left hip disability, claimed as 
the residual of 1973 right hip surgery, is the proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or an event not reasonably foreseeable 
in the furnishing of medical care by VA.

3. The preponderance of the competent evidence of record is 
against a conclusion that right hip disability, claimed as 
the residual of 1973 right hip surgery, is the proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or an event not reasonably foreseeable 
in the furnishing of medical care by VA.


CONCLUSIONS OF LAW

1. The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for left knee disability, claimed as the residuals of 
a 1973 right hip replacement have not been met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.361 (2007).

2. The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for left hip disability, claimed as the residuals of a 
1973 right hip replacement have not been met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.361 (2007).

3. The criteria for compensation pursuant to 38 U.S.C.A. § 
1151 for right hip disability, claimed as the residuals of 
a 1973 right hip replacement have not been met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development of 
is claim for compensation pursuant to 38 U.S.C. § 1151 for 
disability of the left knee and both hips. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159. 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 
38 CFR § 3.159(b)(1). As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and 
evidence VA will seek to obtain on his behalf. In addition, 
VA must advise a claimant to provide any additional 
evidence in his possession that pertains to the claim. See 
38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also, Pelegrini v. Principi, 18 Vet. App. 112 
(2004). However, VA may proceed with adjudication of a 
claim if errors in the timing or content of the notice are 
not prejudicial to the claimant. Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Dunlap v. Nicholson, No. 03-320 
(U.S. Vet. App. Mar. 22, 2007); see also Pelegrini, 18 Vet. 
App. at 121.

In letters, dated in September 2004 and August 2006, the RO 
and the Appeals Management Center (AMC) in Washington, D.C. 
provided timely notice to the veteran regarding the 
information and evidence necessary to substantiate his 
claim for compensation pursuant to 38 U.S.C. § 1151, as 
well as the information and evidence to be submitted by 
him, the information and evidence to be obtained by VA, and 
the need for him to advise VA of or submit any further 
evidence that pertained to his claims.

In August 2006, the AMC notified the veteran that once 
entitlement to compensation had been established, a 
disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The AMC also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the 
date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. Dingess/Hartman. 

In developing the claim, the RO and/or AMC has received 
argument from the veteran and his representative, as well 
as a substantial amount of evidence, i.e., the veteran's 
service medical records; reports of VA examinations 
performed in November 1946, March 1950, March 1975, April 
1979, December 1999, and January 2005; VA records 
reflecting the veteran's treatment from September 1972 
through February 2007; the reports of hospitalization by VA 
from February to March 1973 and May to June 1974; records 
from H. H., M.D., reflecting the veteran's treatment from 
October 1991 through May 1999; the report of his 
hospitalization at the Mayo Clinic from May to June 1992; 
the report of his admission to Healthsouth Sea Pines 
Rehabilitation Hospital from February to March 1999; the 
October 2007 report from an independent medical expert; and 
numerous newspaper articles dealing primarily with various 
foot problems. 

The veteran was provided with a copy of the independent 
medical expert's opinion and given an opportunity to 
respond; however, he failed to do so.

Of particular note, VA has performed extensive medical 
development of the claim. See Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the 
evidence of record, taking into consideration all 
information and lay or medical evidence [including 
statements of the claimant]; contains competent evidence 
that the claimant has a current disability, or persistent 
or recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the [VA] to 
make a decision on the claim.").


In addition to the foregoing, VA offered the veteran an 
opportunity for a hearing in relation to his claim. To 
date, however, the veteran has declined that offer. 

In light of the foregoing, the Board finds that the veteran 
has had ample opportunity to participate in the development 
of his appeal. Such opportunity eliminates the possibility 
of prejudice in deciding the veteran's appeal and ensures 
the essential fairness of the decision. 

Following the development of the record, the RO and/or AMC 
evaluated the relevant evidence of record and confirmed and 
continued the denial of compensation benefits pursuant to 
38 U.S.C.A. § 1151. 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claim for 
compensation pursuant to 38 U.S.C. § 1151 for disability of 
the hips and left knee. Indeed, it appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder. He has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his 
claim. As such, the veteran has been afforded a meaningful 
opportunity to participate in the development of the claim, 
the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to 
the appellant regarding what further evidence he should 
submit to substantiate [his] claim." Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (development that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided). Accordingly, the Board will proceed to the merits 
of the appeal. 



Analysis

The veteran contends that during surgery by VA in February 
1973, his right hip was so badly damaged that he required 
right hip replacement the following year. As a result of 
those surgeries, he alleges that he developed increased 
right hip pain, shortening of the right lower extremity, 
and a pronounced right sided limp. He states that such 
imbalance has led to left hip and left knee disability, 
each requiring total joint replacement surgery. Therefore, 
he contends that his right and left hip disabilities and 
his left knee disability are the result of the improperly 
performed surgery in 1973. Accordingly, he maintains that 
compensation is warranted pursuant to 38 U.S.C.A. § 1151.

The law provides that where any veteran shall have suffered 
an injury as a result of hospitalization, medical or 
surgical treatment or examination, and such injury or 
aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the 
same manner as if such disability were service-connected. 
38 U.S.C.A. § 1151.

A disability is a qualifying additional disability if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by VA and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. 
§ 3.361(b).


To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 
C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need 
not be completely unforeseeable or unimaginable but must be 
one that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided. In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the 
informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. 
§ 3.361(d)(2).

Generally, all patient care furnished by VA shall be 
carried out only with the full and informed consent of the 
patient or, in appropriate cases, a representative thereof. 
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate 
decisions concerning health care. 38 C.F.R. § 17.32(b). The 
informed consent process must be appropriately documented 
in the medical record. 38 C.F.R. § 17.32(d).

Determinations of whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32. Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent. 38 
C.F.R. § 3.361(d)(1).

Because these questions are of a medical nature, competent 
medical evidence is required to resolve these issues.  By 
"competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

The Right Hip

In September 1972, the veteran was treated by VA for a 
history of multiple joint pain, including arthritis in his 
right hip. Conservative measures were ineffective, and the 
veteran was referred to the VA Surgical Service for a 
Wainwright- Hammond proximal femoral artery osteotomy of 
the right hip. 

Just prior to his surgery in February 1973, the veteran's 
right hip disability was manifested primarily by complaints 
of pain and an altered gait. His leg lengths were 
reportedly equal, and his range of right hip motion 
consisted of 95 degrees of flexion, full extension, zero 
rotation and 20 degrees of abduction and adduction. 

Following receipt of the veteran's permission, the surgery 
was reportedly accomplished without difficulty. Although 
the surgical team had used screws different than those 
which came with the Wainwright-Hammond set, X-rays showed 
excellent alignment of the osteotomy and compression and 
fixative devices. 

The remainder of the veteran's hospital course was 
essentially benign, except for relatively slow progress in 
physical therapy due to discomfort in the veteran's right 
shin and weakness in the quadriceps mechanism. At 
discharge, he was ambulating with crutches, with an 
anticipated total non-weight bearing period of six months. 
He was not to resume his prehospital activities or 
employment for eight to ten months. 

During the year following the osteotomy, the veteran 
reported severe pain in his right hip, and it was noted 
that his right lower extremity was shorter than his left. 
He walked with an antalgic gait and continued to use 
assistive devices to get around. X-rays were generally 
negative for evidence of healing, and the osteotomy 
ultimately failed due to non union of the bone. Therefore, 
in May 1974, the veteran was readmitted to the VA medical 
center for a total right hip replacement. 

The initial question is whether the veteran's February 1973 
osteotomy resulted in additional disability. That the 
veteran had to have additional surgery is not dispositive. 
Rather, he must show that he actually developed additional 
disability as a result of the surgery. After reviewing the 
record, the Board finds he did not. 

In the year following the right hip osteotomy, the primary 
manifestations were pain, shortening of the right lower 
extremity, and an altered gait. Although the pain had 
reportedly increased, the osteotomy scar was well-healed 
and the veteran's range of right hip motion was essentially 
the same as prior to the osteotomy. Nevertheless, the Board 
sent the veteran's claims file for review by a medical 
expert outside the VA framework. 38 U.S.C.A. § 5109 (West 
2002 and Supp. 2006); 38 C.F.R. § 3.328 (2007). 

The independent medical expert was unable to find any 
competent evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on VA's part in performing the surgery or in 
rendering the attendant hospital care and follow-up medical 
or surgical treatment. Moreover, he found no evidence that 
VA had otherwise failed to exercise the degree of care that 
would be expected of a reasonable health care provider. 

The independent medical expert acknowledged the surgical 
team's use of screws different than those included with the 
Wainwright Hammond set. However, he noted that the 
substitute screws were biocompatible with those in the set 
and did not result in any adverse reactions, such a 
metallic breakdown. Rather, he found that the failure of 
the osteotomy had been due to a lack of union of the bone. 
He noted that such circumstance could be associated with 
smoking, particularly in the veteran's age group. In this 
regard, the Board notes that veteran has a long history of 
smoking, and that at the time of the osteotomy, he was 
smoking two packs of cigarettes a day. 

The independent medical expert noted that the potential 
lack of healing and shortening the right lower extremity 
were either known potential consequences of the osteotomy 
or, at the very least, were not unexpected residuals of the 
osteotomy. Moreover, he found that the shortening of the 
right lower extremity in the veteran's case was within 
reason for the type of procedure performed. 

In this regard, the independent medical expert noted that 
potential shortening of the lower extremity was part of a 
preoperative discussion between physician and patient. 
Indeed, the evidence shows that the veteran signed a 
permission slip prior to the osteotomy. He does not now 
argue that he did not give such permission prior to the 
surgery or that he did not understand the potential 
complications of that surgery.

The only reports that the veteran sustained additional 
disability as the result of the 1973 osteotomy come from 
the veteran and lay persons who have submitted statements 
on his behalf. They are competent to report manifestations 
which are capable of lay observation, such as the veteran's 
complaints of pain or evidence of a limp. However, they are 
not competent to determine the nature or etiology of any 
associated disability. 

As noted above, competent medical evidence is that provided 
by a person who is qualified through education, training, 
or experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a). Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992). Therefore, lay opinions, 
without more, cannot be considered competent evidence of 
additional disability resulting from the veteran's February 
1973 osteotomy. Absent such evidence, the veteran does not 
meet the criteria for compensation pursuant to 38 U.S.C.A. 
§ 1151. 


The Left Hip and Left Knee

A further review of the evidence shows that many years 
after his right hip osteotomy, the veteran had his left hip 
and left knee replaced. He contends that such surgeries 
were necessitated by residual disability from his February 
1973 osteotomy. Therefore, he maintains that compensation 
for left hip and left knee disability is warranted on a 
secondary basis. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.310; 
VAOPGCPREC 8-97 (February 11, 1997). 

Despite the veteran's contentions, the foregoing denial of 
compensation for the residuals of the February 1973 
osteotomy effectively precludes the possibility of 
compensation for left hip and left knee disability on a 
secondary basis. However, that decision does not preclude 
the possibility of compensation pursuant to 38 U.S.C.A. 
§ 1151 on a direct basis. 

The report of the veteran's February 1973 osteotomy and the 
records reflecting his followup treatment are negative for 
any involvement of the left hip or left knee. Indeed, the 
evidence shows that the left hip and left knee replacement 
were the result of specific intervening injury or disease 
many years after the veteran's right hip osteotomy. 

In May 1992, the veteran was admitted to the Mayo Clinic 
with a six month history of left knee pain. He had 
reportedly had an acute onset of left knee pain in November 
1991 associated with a Baker's cyst and tear of the 
posterior horn of the medial meniscus. He underwent 
arthroscopic surgery; however, his pain did not ease. 
Subsequent workup revealed osteoarthritis for which he 
underwent total left knee replacement. 

In September 1998, the veteran was treated by H. H., M.D., 
for synovitis of the left hip and atrophy of the associated 
muscles. Subsequent workup revealed avascular necrosis in 
the hip. Therefore, in February 1999, at Cape Canaveral 
Medical Center the veteran underwent replacement of the 
left hip. At that time, the right hip replacement was 
reportedly showing signs of wear. The examiner stated that 
after 24 years, such wear was expected and that the device 
would be replaced as soon as it became symptomatic. 

After reviewing the medical literature and based on his 
teaching, judgment, and experience, the independent medical 
expert found no relationship between the veteran's right 
hip osteotomy and the subsequent left hip and left knee 
disabilities. He acknowledged that there could be symptoms 
in the areas where the stress had shifted and that such 
stress could exacerbate an existing pathologic process. 
However, he stated that it would not be responsible for the 
etiology of that process. Rather, he found that the 
veteran's left hip and left knee disabilities were the 
result of developmental deformities, advancing age and 
progressive arthritis wear which would have developed 
regardless of the right hip problems.

As above, the only evidence to the contrary, comes from the 
veteran and from lay personnel who have submitted 
statements on his behalf. It must be emphasized, however, 
that such opinions, without more, cannot be considered 
competent evidence of additional disability associated with 
the veteran's February 1973 osteotomy. Absent such 
evidence, compensation is not warranted for left hip 
disability or for left leg disability, pursuant to 
38 U.S.C.A. § 1151. 


Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the news articles submitted by the veteran.  
However, they do not apply directly to his case, as they do 
not mention his name or otherwise identify him.  Although 
the veteran maintains that they describe cases which are 
just like his, he is not qualified to render such an 
opinion. Moreover, he has not submitted competent medical 
evidence showing the relevance of such articles.  As such, 
they cannot be considered competent evidence to support his 
claim for compensation pursuant to 38 U.S.C.A. § 1151. See 
Sacks v. West,  11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  

Finally, the Board notes that prior to October 1, 1997, a 
veteran was not required to show fault or negligence in VA 
medical treatment in order to receive VA compensation 
pursuant to 38 U.S.C.A. § 1151. Brown v. Gardner, 513 U.S. 
115 (1994). As a result of the decision in Brown, the 
applicable law and regulations were changed. 

Effective October 1, 1997, the veteran had to show that an 
injury from VA hospitalization or treatment had been caused 
by carelessness, negligence, fault on the part of VA, or by 
an unforeseeable event, before benefits could be awarded 
under section 1151. VAOPGCPREC 40-97 (1997). 

Since the veteran's claim was received after October 1, 
1997, it is not subject to review under the prior statutory 
language. Cf. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); VAOPGCPREC 7-2003.

Nevertheless, the veteran contends that he should not have 
to show fault on the part of VA, because he was unaware of 
the change in the law and that had he been aware, he would 
have filed his claim prior to October 1997. This contention 
is without merit, as the Board is bound to apply the law 
applicable at the time of filing of the claim, and 
ignorance of the law is no excuse. Bryan v. West, 13 Vet. 
App. 482, 486-87 (2000). 

The Supreme Court of the United States has held that 
everyone dealing with the Government is charged with 
knowledge of federal statutes and lawfully promulgated 
agency regulations. Fed. Crop Ins. Corp v. Merrill, 332 
U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947). Thus, 
regulations are binding on all who seek to come within 
their sphere, "regardless of actual knowledge of what is 
in the [r]egulations or of the hardship resulting from 
innocent ignorance. Id. at 385, 68 S.Ct. 1. Accordingly, 
the veteran cannot now contend that he should be held to 
the standard which existed prior to October 1, 1997.

It cannot be doubted that the veteran is sincere in his 
belief of the merits of the claims and that he rendered 
honorable and faithful service for which the Board is 
grateful.  However, the Board has carefully reviewed the 
record in depth and it has been unable to identify a basis 
upon which the benefit may be granted.  The Board is bound 
by the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  It has been observed 
that "no equities, no matter how compelling, can create a 
right to payment out of the United States Treasury which 
has not been provided for by Congress."  Smith (Edward F.) 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)]. 


ORDER

Compensation pursuant to 38 U.S.C. § 1151 for right hip 
disability, claimed to result from VA medical treatment, is 
denied.

Compensation pursuant to 38 U.S.C. § 1151 for left hip 
disability, claimed to result from VA medical treatment, is 
denied.

Compensation pursuant to 38 U.S.C. § 1151 for left knee 
disability, claimed to result from VA medical treatment, is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


